Exhibit 10.8

 

9 October 2008

 

Attention: Dr Geoffrey Yarranton KALOBIOS PHARMACEUTICALS INC a Delaware
corporation, having an address at 3427 Hillview Avenue, Suite 200, Palo Alto, CA
94304, USA (KaloBios)

 

FAX: 1 650 843 1896

 

Attention: Mr Edward McDermott, copy to Dr Jonathan Skipper LUDWIG INSTITUTE FOR
CANCER RESEARCH LTD a Swiss not-for-profit corporation with its registered
office at Stadelhoferstrasse 22, 801 Zürich, Switzerland and having an office at
605 Third Avenue, 33rd Floor, New York, NY 10158, USA (LICR)

 

FAX: 1 212 450 1555

 

RE:     Amendment to License Agreement Between LICR and KaloBios (LICR Ref:
LUD2240)

 

1.     The full name of LICR is hereby amended to “Ludwig Institute for Cancer
Research Limited” to comply with a change in Swiss Law under which LICR was
incorporated.

 

2.     The parties wish to formally incorporate new Joint Program Patent that
has resulted from the Joint Program Research carried out under the Collaborative
Research Agreement (LUD2259.2) to Exhibit A of the License Agreement (LUD2240)
between LICR and KaloBios (“the Agreement”).

 

Addition - Exhibit A should have inserted the following:

 

Patent 4

 

(a)                                 Provisional patent application US60/893,848
filed on 8 March 2007 and entitled “EphA3 Antibodies for the Treatment of Solid
Tumor”;

(b)                                 all patent applications (including foreign
applications) that are filed or may later be filed based on or corresponding to
the application in (a);

(c)                                  all divisional and continuations, in whole
or in part, applications, and reissue applications based on any of the foregoing
patent applications;

(d)                                 all issued and unexpired patents resulting
from any application in (a), (b), or (c) above;

(e)                                  all issued and unexpired reissue,
re-examination, renewal or extension patents that may be based on any such
patents; and

(f)                                   any invention or discovery; manner, method
or process of manufacture; method or principle of construction; chemical
composition or formulation; biological material; or scientific, technical or
engineering information or document which is encompassed or taught in the
patents or patent applications referred to in paragraphs (a) to (e).

 

1

--------------------------------------------------------------------------------


 

To indicate the parties’ agreement to this addition of Joint Program Patent
please sign and date the acknowledgement at the end of this letter (the “Letter
Agreement”) and send one copy by facsimile to the other party as indicated
above.

 

Unless defined expressly in this Letter Agreement, capitalised letters in this
Letter Agreement have the meanings given to them in the Agreement.

 

 

Yours sincerely,

 

 

KALOBIOS PHARMACEUTICALS INC

 

LUDWIG INSTITUTE FOR CANCER RESEARCH LTD

 

 

 

 

 

/s/ GT Yarranton

 

/s/ Edward A McDermott, Jnr

 

GT Yarranton

 

Edward A McDermott, Jnr

 

Executive Vice President, Research & Development

 

President

 

 

 

 

 

 

 

 

Witness:

/s/ Sutton Hughes

 

 

 

 

 

 

 

/s/ Jonathan Skipper, PhD

 

 

 

Jonathan Skipper, PhD

 

 

 

Executive Director, IP & Licensing

 

 

 

 

 

 

 

 

Witness:

/s/ Nadette Bulgin

 

2

--------------------------------------------------------------------------------

 